EXAS
                            AUSTXN.     TEXAS     78711
CIlAWPORD c:. MANTIN
 ATTORN&Y   c3ENERAL
                           September 30, 1968


    Mrs. Marjorie Taber Ogle                    Opinion No. ~-283
    Executive Secretary
    Board of Vocational Nurse                   Re:   Manner of qualification
      Examiners                                       for vocational nurse
    1008 Sam Houston Building                         license under Section
    Austin, Texas 78701                               5(b), Article 45280,
                                                      V.C.S. (Vocational Nurse
    Dear Mrs. Ogle:                                   Act).
              You have requested the opinion of this office regarding
    the above question, which is stated more fully in your letter of
    request, quoted as follows:
                 "The Board of Vocational Nurse Examiners
            accepts the following preparation for vocational
            nurse license:
                 (1)   graduation from a year's approved
                       vocational nurse school of Texas;

                 (2)   graduation from a year's approved
                       vocational (practical) nurse program
                       of another state;

                 (3)   completion of two years In an approved
                       professional nurse program.
                 “Our question concerns the 3rd manner of
            qualifications which relates to Section 5-b of
            the Vocational Nurse Act (codified as Article
            4528~ of Vernon's Civil Statutes). It reads
            as follows:
                 "'The Board in Its discretion may waive
            the requirement in subdivision (a) of this
            Section for completion of a course in an ac-
            credited school for training Vocational Nurses
            upon presentation of satisfactory sworn evi-
            dence that the applicant is domiciled In this
            State and has completed at least two (2) years


                                      -1371-
Mrs. Marjorie Taber Ogle, page 2 (M-283)


     of training in a nursing school accredited by
     the State Board of Nurse Examiners of Texas
     or in some other school of professional nurse
     training accredited by a similar board or
     licensing agency of another state of the
     United States."
          "The Board of Vocational Nurse Examiners
     has maintained that all undergraduate professional
     nurse applicants must have completed two full
     calendar years (not semester years) in a school
     of professional nursing. Those who furnish proof
     of such time are eligible based upon theory and
     practice achieved during such training, or they
     are allowed to enroll in a vocational nurse pro-
     gram to make-up curriculum deficiencies. If the
     undergraduate can not evidence the two calendar
     years of professional training, then she must
     enroll for the full year in a vocational nurse
     school.
          "No credit is extended in the vocational
     nurse program for any of the subjects or practice
     in the professional program. The undergraduate,
     therefore, must repeat training which she has
     already successfully completed. Her study in
     subjects perhaps has exceeded that in the voca-
     tional nurse curriculum.
          "Could an undergraduate professional nurse
     applicant having less than the two years schooling
     obtain credit in a vocational nurse program for
     subjects and practice previously completed in an
     approved professional nursing school? Could
     'time in program' of one type of training apply
     to the other?"
          You are advised that in our view the requirements of
Section 5(b), Article 4528c, Vernon's Civil Statutes, quoted
supra, are clear, and that the present Board procedure is within
the discretion of the Board. It is our understanding that the
programs of the various professional nurse training institutions
vary considerably9 some of them being on a calendar year basis,
some on quarters, some on a two-semester basis, and some may be
using trimesters. In this situation, the Board must exercise
its discretion in determining whether the applicant for vocationa
nurse licensing has effectively completed at least two (2) years


                           -1372-
Mrs. Marjorie Taber Ogle, page ,3 (M-283)


of professional nurse training as required by Section @j(b). How-
ever, the statute does not give the Board the option of giving
credit for less than two years of professional nurse training,
and then permitting an applicant to make up deficient credits
by taking particular courses in an abbreviated vocational nurse
curriculum for qualification under Section 5(b).
          However, it is the opinion of this office that the
Board could, by the promulgation of appropriate rules or regula-
tions, permit schools of vocational nurse training to accept
credits obtained in professional nurse programs and apply these
credits toward graduation.
                      SUMMARY
          Section 5(b), Article 4528c, V.C.S., provides
     a procedure whereby, in the discretion of the Boards
     of Vocational Nurse Examiners, an applicant who has
     completed at least two years in a professional nur-
     sing program may be accepted for licensing as a
     vocational nurse. The Board could, by promulgating
     appropriate rules or regulations, permit schools of
     vocational nurse training to accept credits obtained
     in professional nurse programs and apply these
     credits toward graduation.
                            Vfl     truly yours,



                                       General of Texas
Prepared by Malcolm L. Quick v
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Marvin Sentell
Pat Cain
John Banks
Bob Lattimore
A. J. CARUBBI, JR.
Executive Assistant


                           -1373-